Earl Warren: Number 81, National Labor Relations Board, Petitioner, versus, United Steel Workers of America, CIO, and NuTone Inc. Mr. Manoli.
Dominick L. Manoli: May it please the Court. Before turning to the argument in this case I wish to a make preliminary statement. The Court will note that the Solicitor General has not subscribed his name into the Board's brief in this case. He has, however, to the fact, given his report to the companion's brief in here. I want to make a preliminary statement. I wish to say that in this case the Solicitor General has not subscribed his name for the Board's brief. He has however, subscribed his name to the companion's brief that followed. And in view of this, the Solicitor General has the question he has stated to the Court that in this case I speak only for the Board. Companion of the case --
Felix Frankfurter: May I -- may I just ask you, as a matter of curiosity of information, a brief may be filed by the National Labor Relations Board on its own legal authority or --
Dominick L. Manoli: (Voice Overlap)
Felix Frankfurter: -- they are not prerequisite of statements if he -- he was to give no objection so far even though he may not agree? What is the fact?
Dominick L. Manoli: That raises a very delicate problem, Your Honor.
Felix Frankfurter: All right. Don't take your time in the --
Dominick L. Manoli: And I --
Felix Frankfurter: use of it.
Dominick L. Manoli: -- I would rather refrain from attempting to answer. The -- this case is here on writ of certiorari for the Court of Appeals for the District of Columbia Circuit. Broadly speaking, it deals with the respective rights under the National Labor Relations Act of the employer, his employees to distribute literature concerning unionization within the plant where the employees work. As I shall state and create a detail in a moment, it is fairly well settled under the statute that an employer may normally, lawfully forbid his employees from distributing union literature within the plant, without regard to working or non-working time. And our problem here is whether the employer forfeits his right if he as long as if, and as long as he himself distributes his own literature concerning unionization while at the same time forbidding his employees from distributing literature within the plant. Stated in the language of the statute, the question is whether the employer's prohibition of the distribution of union literature by his employees in these circumstances constitutes, interference, unlawful interference under the statute with the employees', Section 7 right, the right to engage in concerted activities for their mutual aid and protection. The facts which give rise to this issue it can be stated quite briefly. In 1953, the respondent, Steelworkers Union began an -- a drive to organize the employees of the NuTone Company, the employer involved in this case. NuTone Company has applied within the City of Cincinnati, Ohio. The organizing drive culminated in election before the Board to determine whether the employees wish to be represented by the Steelworkers or not and the union then lost that election. When the organizing drive that the Steelworkers got underway, the company posted notices in the plant notifying the employees that it was against the company's rules to pose or distribute literature of any kind under company's premises and farther that this prohibition would apply, not only to those who favor the union but those who are also opposed to the union. The -- prior -- prior to the pre-election period, the company itself had never deemed to self-bound by this rule. It had posted notices, distributed literature for its own purposes.
Harold Burton: What kind of literature?
Dominick L. Manoli: This was before the election Your Honor, before the election, before the union was on the scene. That literature, giving notices to the employees concerning various matters that -- that would have been of interest to them. Actually the record does not show the kind of literature that the company was -- or notices that's -- that were -- the company was posting prior to the election period.
Speaker: (Inaudible)
Dominick L. Manoli: Apparently both, apparently both. Now, after as I say the union-organizing drive got under way, the union began to distribute its own literature in the public area, in front of the plant. And the company in turn distributed its literature within the plant. Now, this literature reflected there's no doubt about it, the company's rather strong opposition to the issue but there's no question here that the contents of the literature were within the permissible limits of free speech under the statute.
Harold Burton: That they'd worked for this.
Dominick L. Manoli: That's right. There's no question about that. The -- on these facts, the Board found that the employer's prohibition against the employees distributing literature within the plant, even though the employer was simultaneously distributing his anti-union literature, anti-union but non-coercive literature within the plant did not constitute a violation of the statute. The court below while acknowledging that the question was not entirely free of difficulties disagreed with the Board and held that the employer's action this prohibition against the distribution literature by his employees while he himself distributed his own literature constituted a violation of the statute.
Harold Burton: You said the union distributed its literature outside the plant.
Dominick L. Manoli: That's right.
Harold Burton: Did he make the request to distribute his literature inside the plant?
Dominick L. Manoli: No, sir. He did not.
Earl Warren: Was there any other -- any other unfair labor practices connected with this Mr. Manoli?
Dominick L. Manoli: Yes Your Honor. The Board also found that the company had discharged two -- three I guess -- three -- three employees before engaging in union activity and the Board also found that following the Steel Workers' defeat at the election that the company had assisted a labor organization of its employees in violation of the statute.
Harold Burton: That is that the circulation by the employer of anti-union literature for not letting the union circulate the full (Inaudible) of the interference with the -- under the 8 (a) (2)?
Dominick L. Manoli: The Board -- the court below held that -- that was 8 (a) (1), 8 (a) (1) that fall under the (Inaudible) of interference with the employer's right.
Harold Burton: The Court upheld 8 (a) (2)?
Dominick L. Manoli: No, no as to that Your Honor as to the employer's prohibition, against the employee distributing literature within the plant while he himself distributed his own literature, the Board dismissed the complaint. There was a complaint before the Board which alleged that this action was discriminatory and a violation of Section 8 (a) (1) of the statute. The Board dismissed that part of the complaint and the court below as I've indicated disagreed with the Board and held that it was a violation of the statute.
Tom C. Clark: Did you say to Justice Burton that the union had made no request to distribute literature in the plant?
Dominick L. Manoli: I did.
Tom C. Clark: So does that mean then that the Court of Appeals held that the -- that the company could not distribute unless it unilaterally ex parte, so to speak, notify the union that it was free to do so (Voice Overlap) --
Dominick L. Manoli: Or did not -- or did not have this prohibition, did not have this prohibition.
Tom C. Clark: But it had to relax the prohibition even though there was no request by the union that it should be relaxed.
Dominick L. Manoli: That's right.
Earl Warren: And Mr. Manoli do you -- do you consider that we can -- that we need not to take in into consideration these other unfair labor practices in resolving this case or do they constitute a part of the record for us?
Dominick L. Manoli: I think they do not, Your Honor as this issue comes before this Court. Conceivably as an independent matter, the Board or the court below could have looked to these other factors but as the issue has come through the Courts of Appeals and this is now here, I think we have the naked question. We have the naked question whether the employer's prohibition had -- directed against his employees distributing literature within the plant is an unfair labor practice when he himself distributes his own literature in the plant at the same time. Now, the basic problem which we have here I think is one of accommodating two interests. Each of one viewed in itself tends to be absolute. Namely, the employer's proprietary interest and control over his property as against the employees' right to engage in concerted activities. The heart of the respondent's case here is, that the statute confers upon the employees, an absolute right to engage in either oral solicitation for union purposes or to distribute literature for such purposes and that the only restrictions which may be placed upon the exercise of this right on the employer's premises must find their justification in considerations and must find their -- their justification only again, considerations of the efficiency and production. And the argument further runs that such a showing has not and could not be made in this case since the employer himself had distributed literature in the plant. The Court please, we believe that the argument starts from to broader a premise. Secondly, that it overlooks what we regard as significant distinctions, differences between all union solicitation and the distribution of literature. And finally, that the argument fails to accord the proper way to Section 8 (c) of the statute which provides that the -- that the decimation of the non-coercive views shall not be an unfair labor practice or constitute evidence of an unfair labor practice under the statute. We think that the basic guide post which will lead us to arriving at a correct solution of this problem was expressed by this Court in the Babcock & Wilcox case.Babcock & Wilcox case which came up before this Court some two years ago. In that case the Court will recall, the problem was whether nonemployee union organizers were entitled to go on the employer's parking lot for the purpose of reaching the employees in distributing literature to them on the parking lot. And in the course of that opinion that this Court said that -- and we think this is the basic test that will solve this problem, the problems of this character. The Court said there, “This is not a problem of always open or always closed door for union organization on company property.” Organization rights are granted to workers by the same authority, the National Government that preserves copyrights. Accommodation between the two must be obtained where there's little destruction of one as is consistent with the maintenance of the other and we think that the accommodation which the Board has made in this case achieves this accommodation between the two interests where there's little infringement or abridgment of one as -- as of the other. Let me explain it. Traditionally, labor organizations had used two types of techniques for the purpose of organizing. One of them is oral solicitation and the other one is the distribution of literature because these two techniques do differ in character they have received different treatment under the statute. And I believe we must look to the consideration which underlie the different treatment accorded the two in order to come to what I -- what we think is the correct solution of this case. And I might say, incidentally, while-- while this case involves the distribution of union literature, the succeeding case involves all the union solicitation. Now, with respect to oral union solicitation, the rule is fairly well-established under the statute that an employer may prohibit the employees from engaging in such solicitation during working time but that he may not prohibit his employees from engaging such -- such oral solicitation during nonworking time at the plant. Now, that rule accomplishes a twofold purpose. It -- for on one hand, it protects the employer's interest in the efficient running of his plant. On the other hand, it makes available to the employees for purposes of union, oral union solicitation to the plant.The plant has been regarded as uniquely appropriate for this purpose. And because it is so uniquely appropriate for this purpose if we had a broad prohibition which restricted employees all together, from access to the plant even during a nonworking time for purposes of oral solicitation, such a rule would place a serious impediment in the employees' effective exercise of their rights under the statute. On the other hand, by restricting the right of the employees to engage in such oral solicitation, only with -- during their nonworking time, it protects the employer's interest. It protects the employer's interest in the efficient running of his plant. The accommodation which has been worked out with respect to oral solicitation thus preserves the employer's interest in the efficient running his plant and at the same time does not impede the employees' organizing activity. Now, with respect to the distribution of literature which is our case, not here, a different rule has been evolved under the statute. With respect to the distribution of such literature, it is established under the statute that an employer may normally and lawfully forbid his employees from distributing such literature within the plant, without regard to whether it's within -- during working time or nonworking time. The accommodation which has been worked out has been explained sometimes. In fact, the court below explained it on this basis that the employer's interest in keeping his plant clean, preventing literally, is sufficiently great to override the employees' interest or their -- their right to distribute -- whatever right they might have otherwise, to distribute literature within the plant. The court below relying upon these basics for the rule against the distribution of literature in effect said, that once the employer has distributed literature, he has destroyed the basis of the rules, namely, littering. Now, we submit Your Honors, that while the -- littering, the problem of littering is an important consideration that underlies the rule against the distribution of literature within the plant that the rule has a much broader basis than that. The -- the distinguishing characteristic of literature is the fact that iy carries a permanent message and it is intended to be read by the recipient at his convenience and that purpose is served. If there exists outside the plant, adequate avenues for distribution to the various employees.It can be sent to the employees through the mails. It can be handed to the employees just as readily when they enter -- come into the plant or leave the plant as when they are within the plant. Indeed in this case, the union distributed literature in front of the plant and there is no suggestion that the union was incurring any difficulties in -- in distributing or reaching the employees with this literature. And as I've already indicated, Mr. Justice Burton's question, the union did not ask for permission to distribute literature within the plant, which suggests that the union was not experiencing any serious difficulties.
Earl Warren: Do you attach any legal significance to the fact that as far as this case is concerned that the union did not formally request permission to do it or do you believe that notwithstanding any request on their part the rule would be the same?
Dominick L. Manoli: Not withstanding. That's right.
Earl Warren: So -- so you merely --
Dominick L. Manoli: As --
Earl Warren: -- you attach no significance?
Dominick L. Manoli: No legal significance. I only mentioned it that it seems to suggest that the union was not experiencing any particular difficulty in -- in distributing this literature and in line with my argument that there are other avenues of access available to the employees as well as to the union for the distribution of such literature outside of the plant premises. And I might also add that under this Court's decision in the Republic Aviation case where the employer has a parking lot such as is the case here, the union, the employees rather -- the employees rather are entitled to distribute literature on that parking lot. Now --
Earl Warren: They thought in this case they weren't permitted to --
Dominick L. Manoli: That's true, Your Honor. That's true. Your Honor. The -- the prohibition in this case included all of the premises of the -- of the company. Now that rule apparently was not challenged by the Board's general counsel's complaint in this case. And the trial examiner concluded the rule was valid but I believe the matter never came up before the Board itself. But I believe that the trial examiner's conclusion misconceives to this Court's decision in the Republic Aviation because in this -- in the decision of this Court in Republic Aviation, the Court held that the employees were entitled to distribute literature on the parking lot of their employer even --
Earl Warren: Owing to that extent this rule is bad?
Dominick L. Manoli: If it had been challenged, yes, I think, it is. If it had been challenged that rule would have been -- that part of the rule would be bad.
Earl Warren: Although they -- in challenging no -- distribution rule, do they have to challenge every particular face of it in order to -- to substantially raise the question?
Dominick L. Manoli: Well, as the cases developed before the Board, Your Honor, and as the issue came before the Board, the principal question on this aspect of the case was whether the employer's prohibition insofar as it applied to distribution within the plant, within the plant constituted, a violation of the statute, in view of the fact that he himself distributed literature. This issue I don't know why -- I don't know why this issue with respect to the validity of the rule as to parking lots, why exception was -- why that wasn't brought to the Board's attention. But the fact is that it was not. And the Board -- actually the Board noted that the -- that the complaint had not challenged the validity of the rule insofar as it -- it applied to the parking lot. And I believe it's only because that it was not challenged that the Board did not pass upon it. And I believe that under this Court's ruling in Republic Aviation the Board's ruling would have had to be that that rule insofar is applied to the parking lot was bad.
Felix Frankfurter: But may I -- may I ask you whether it is the practice of the Board not to take note of -- of a restrictive rule which it would strike down if challenged, when the whole question of accessibility to information is before the Board?
Dominick L. Manoli: The --
Felix Frankfurter: And secondly or you can just put it, secondly, -- refresh my recollection, there's no provision or is there that the question is not raised before the Board, can't be raised later --
Dominick L. Manoli: We do --
Felix Frankfurter: -- before the Court?
Dominick L. Manoli: -- we do have such a provision, Your Honor.
Felix Frankfurter: In the statute itself?
Dominick L. Manoli: In the statute itself --
Felix Frankfurter: (Voice Overlap)
Dominick L. Manoli: -- Section 10 -- Section 10.
Felix Frankfurter: So, that is not open here as I assume that's well -- that's right.
Dominick L. Manoli: That's right.
Felix Frankfurter: What about my first question?
Dominick L. Manoli: First question, the Board does not normally take into account matters which -- to which have not been brought to his attention by way of exceptions to the trial examiner's report or which are not included within the framework (Voice Overlap) --
Felix Frankfurter: Does it make a difference whether the party is a well-instructed organization like the Steel Workers or less well-instructed?
Dominick L. Manoli: I'm -- I'm sure that I can't quite understand your question.
Felix Frankfurter: Does it make a difference that the party in this case can be presumed to be looking out for itself with all the able counsel they have and you -- you need not to vouch for them?
Dominick L. Manoli: Well, I suppose we might have gone through such a presumption. The --
William J. Brennan, Jr.: Mr. Manoli.
Dominick L. Manoli: Yes, sir.
William J. Brennan, Jr.: I don't quite understand this. Did this union lack to distribute in the plant? Is there any evidence that they did want to?
Dominick L. Manoli: No. There is not, Your Honor. There was no request made. There is no --
William J. Brennan, Jr.: I know -- I know there was no request --
Dominick L. Manoli: Yes.
William J. Brennan, Jr.: -- but is there any evidence that to bat for the rule, they would have distributed that it's a sure a fact?
Dominick L. Manoli: There is no evidence to that effect. I assume --
William J. Brennan, Jr.: So why do -- what I don't quite understand is then, do I understand your position to that, except for the other considerations involved, the mere existence of the prohibition whether or not the union was -- are concerned with it or not in the complaint originally filed alleged by them in 8 (a) (1) statement?
Dominick L. Manoli: The complaint alleged, the original complaint alleged that this was a discriminatory rule that it forbad the employees from distributing their own literature.
William J. Brennan, Jr.: In violation of what?
Dominick L. Manoli: A violation of Section 8 (a) (1).
William J. Brennan, Jr.: Which it's interference?
Dominick L. Manoli: Interference to stand in court.
William J. Brennan, Jr.: I don't quite understand how you -- how you get interference if they didn't want to distribute any.
Dominick L. Manoli: Well, presumably, of course, I don't have to explain that Your Honor because the Board dismissed the complaint [laughs]
William J. Brennan, Jr.: All right. Well -- well how did the -- how did the Court of Appeals arrive at an interference violation?
Dominick L. Manoli: The Court of Appeals hold that this is a discriminatory rule. In other words go out --
William J. Brennan, Jr.: But an 8 (1) (a) -- an 8 (a) (1)?
Dominick L. Manoli: An 8 (a) (1).
William J. Brennan, Jr.: Well, they've had to be on -- based on interference, doesn't it?
Dominick L. Manoli: Well, interference -- the first provision of the statute, Section 8 (a) (1) is broad enough to cover discrimination. It just doesn't have to be this, 8 (a) (2) involved discrimination between like say two competing unions. You don't have that situation here but there can be some forms of discrimination which I've covered by the broad phraseology of Section 8 (a) (1), namely, interference to sthis kind of coercion.
William J. Brennan, Jr.: The mere existence of the rule if the union then might have come in and said we're not withstanding, the -- the disavowal of the desire to distribute. I gather the -- you're suggesting that the statute would nevertheless, at least in the Court of Appeals view, constitute the prohibition to constitute a violation, is that it?
Dominick L. Manoli: And that was the Court of Appeals' view. Of course, I'll -- to be quite fair, I think, to the Court of Appeals and as well as to my friend on the other side I dare to say that perhaps one reason why the union didn't ask for permission to distribute literature may have been because of the thought over the -- I know nothing in the record to suggest this but it conceived it may have thought it would have been futile and therefore it did not make the attachment for the request.
William J. Brennan, Jr.: Well, doesn't at least that much have to be presumed in order to find the violation?
Dominick L. Manoli: No, no. If the -- if -- even if no request had been made and not clear as this again I must go on to premise, of course, of the Court of Appeals that at the very existence of such a rule in those circumstances might tend to service with terms to tend to service a restraint, as a potential restraint.
William J. Brennan, Jr.: And I come back again and even in the express disavowal by the union of a desire to distribute might nevertheless subject the employer to discharge.
Dominick L. Manoli: I don't know. I think that question should be addressed to my friend on the other --
William J. Brennan, Jr.: We'll see.
Dominick L. Manoli: -- side [laughs]
Earl Warren: Mr. Manoli, although there was no request for distribution did they actually distribute any -- any literature?
Dominick L. Manoli: Within the plant?
Earl Warren: Yes.
Dominick L. Manoli: No.
Earl Warren: The union did not.
Dominick L. Manoli: The union did not, no. The record is, that they distributed literature in front of the plant in the public areas.
Earl Warren: Yes.
Dominick L. Manoli: But there's nothing in the record that suggests that they -- as for distributing or if they even made the attempt --
Earl Warren: Yes.
Dominick L. Manoli: -- to distribute the literature. Now, coming back to the -- our problem here, I've indicated the kind of an accommodation that has been worked out with respect to distribution of literature which as I say, normally, the employer may forbid the distribution of such literature within the plant because there are -- and the basis of that is not merely the question of littering but because there are other avenues available for the distribution of such literature away from the plant. And at that accommodation, one time respects the employer's control over his property and at the same time it works no substantial diminution of the employees' interest in the effective dissemination or distribution of their literature. Now, what is the additional factor that we have here that in the court from the view -- view of the court below made the difference. The additional factor here is that the employer distributed his own literature on the plant -- here within the -- within the plant. Now, I submit, Your Honors that the fact that the employer has distributed his literature -- am I 30 minutes? I forgot to red light -- white flag means [laughs] The -- the fact that the employer distributes his own literature within the plant does not -- we submit, disturb the balance or the normal avenues for the distribution of such literature, remain available to the employees. The fact that the employer has prohibit them from distributing literature while he himself distributes his own literature does not in anyway impede the employees' use of this normal and traditional -- and traditional fashion for distributing their literature. Now, it seems to us that it's wholly unnecessary in order to protect any interests which the employees have in the effective exercise of their right to distribute literature, it seems to us that the employer's distribution of his own literature affords no basis, affords no basis for cutting into his proprietary interest in his proprietary control of this property. It is an essential, it isn't necessary for the employees to have this additional right merely because he had distributed his own literature, to protect their own effective exercise of their rights under the statute. And there's still an additional factor, while we think that the Board's concludes in this case is correct and that is Section 8 (c) of the statute. Section 8 (c) as I've said earlier, I've said in my argument, provides that the expressing of any views, arguments, or opinions whether in visual or a printed form or their dissemination shall not be an unfair labor practice provided they have no -- shall not be an unfair labor practice or the evidence of an unfair labor practice under the statute if the views are of a non-coercive character.
Speaker: Can I ask you one question? I don't want cut into your light but do you read the Court of Appeals' opinion is reaching this far that under no circumstances can you have a non-distribution rule and the employer make a non-distribution rule unless it's a two-way street?
Dominick L. Manoli: That's the way I read it.
Speaker: That's the way you read it?
Dominick L. Manoli: That's right Your Honor.
Speaker: And you draw no distinction, as I understand it, between from your answer to the Chief Justice within this kind of a case and the case where the union had made a request in a particular setting saying that they wanted to have the right to distribute literature as well. You make no distinction?
Dominick L. Manoli: In our view, the answer would have been the same before --
Speaker: That it doesn't.
Dominick L. Manoli: It would not been a -- it would not have been a violation in either case. I think in the Court of opinion -- obviously in the opinion of the court below that's (Voice Overlap) --
Speaker: That's provided that the union had an opportunity to distribute outside the plant?
Dominick L. Manoli: Pardon me?
Speaker: That's provided if the union has an adequate and comfortable opportunity to distribute literature outside the plant.
Dominick L. Manoli: We think that's an important consideration which is present in cases of this kind, that's right.
Speaker: I assume that it's necessary in that in your proposition that they must have that.
Dominick L. Manoli: Oh, I would distinguish a place like for example a lumber camp. In those cases, of course, this Court has frequentness and these two occasions said that the -- that the employees must be accessible not only to fellow employees but to outside organizers as well in order to make effective use of the exercise of their rights under the statute. Now, continuing with Section 8 (c), normally, of course, Section 8 (c) has significant -- significance with respect to that contents of the message. But we think that the legislative history of Section 8 (c) indicates that Congress meant to go beyond just that. Prior to the enactment of Section 8 (c), the Board had held that an employer committed a violation of the statute if he used his own premises merely to air his own none-coercive views with respect to the unionization of his employees. And the Board's view then was, that by the mere utilization of his property for that purpose, that that gave a -- his message which is in itself contain no threats, no promises about it, but the mere utilization of his property gave his message a coercive thrust in violation of the statute. And again later on, but again before enactment of Section 8 (c), the Board had held that where the employer required his employees to listen to him during company time, that that was a violation of the statute. This was the so-called captive audience doctrine which in effect penalized the employer. Not so much for what he said but for the mere use of his property, as a vehicle for expressing his views concerning union matters to his employees. Now, we think that Congress when it enacted Section 8 (c), I will finish in the final --
Earl Warren: (Inaudible)
Dominick L. Manoli: We think, that Congress -- even we don't think so. In fact, it is -- it's a fact, it's indicated in the Senate report on the -- on the Bill that it expressly disapproved of those cases which penalized the employer, as I say, not so much for what he said but for the mere use of his property. And we think that it's the Board's decision here is in accord with the legislative purpose behind Section 8 (c). Thank you.
Earl Warren: Mr. Feller.
David E. Feller: May it please the Court. I'd like to address myself preliminarily to some of the questions which my brother has I think quite appropriately remarked should properly be addressed to me rather than to him. That is the question as to whether there was a union request in this case to distribute literature within the plant. The record, I may say, does not show any such request. The reason it does not show that request, I think, is that no one thought it was relevant to this proceeding from the beginning. I think anyone with any knowledge in this matter would know that when a union is outside the plant distributing literature, particularly distributing it through non-employees as in the nature of the case, it is almost required to do if it distributes outside the plant, since normally the employees, if there's a one-shift operation have to be inside the plant during working time. They can't get in and out in time to hand things out at the gates. As a matter of fact the record in this case does show distribution of literature by the three employees who had been discharged for union activity and by union organizing. I'm not sure that it shows distribution outside the plant by any employees. As I say, it's not very clear on that. That matter came in with reference to another question. That is, to whether certain actions which these three employees had taken while they were distributing this literature were a defense against the reinstatement order. It was never really, there was never in the -- before the trial examiner or before the Board or before the Court of Appeals it was never considered relevant that the union had distributed literature outside the plant or whether employees had. Nor was it considered relevant whether the union had asked to distribute literature inside the plant. As I said, in this situation, it would not naturally be assumed. It's always better to distribute inside the plant than it is at the gates. But no issue was joined on that because the simple issue was whether an employer could prohibit such distribution and effectively prohibit such distribution, I -- in the face of a request. Well, that was assumed and not -- not tried and at the same time distribute his own literature. Now, the Board in deciding that case did not base its position on any consideration of equivalent methods of distribution by the union or -- or on consideration as to whether the union had in itself requested. The Board had a simple answer to this case. The Board itself, and I think that answer is what is really an issue, and that was what was litigated throughout this case. The Board said, and I am reading from pages 45 to 46 of the record. Now, the first -- a reply that suggests that the trial examiner had said and the Board's decision quotes his finding that and no objection was made to that finding that the respondent -- and I'm quoting from the trial examiner's report as the Board quoted it, on page 45 of the record that the respondent, “Broke its own rules by campaigning against the union in the normal arena and the most effective one for reaching the employees while simultaneously denying access to it by the union.” Now, the question as to whether there was actually evidence that the union had requested or not as I said they didn't litigate that question as far as I know in the record. But the trial examiner's conclusion was that the union had been effectively denied access to that -- to that form. And the Board's answer was very simple and it continued saying it disagree with the trial examiner said, “Valid plant rules against solicitation and other forms of union activity do not control an employer's actions. Management prerogative certainly extends far enough, so as to permit an employer to make rules that do not bind himself Otherwise an employer can only enforce a rule he promulgates so long as he conducts himself according to the rule.” And that was the simple issue which the Board decided. And I think that's the simple issue that it is here. Now, the Court of Appeals simply said that it disagreed with that conclusion. And that with respect to the plant premises and we're talking about the plant premise, we're not talking about other property, as Your Honors will recall in Stowe Spinning where the question was whether the employer's property rights in other property, a -- a meeting hall to which they denied access to the union was involved which the Court made a distinction between the plant premises and other employer property. The real basic question is, not with respect to other property or not as -- I think my brother has referred you on whether the union is to be given access to this property. First of all, it's not the union we're talking about. Let me make that very clear. It's employees we're talking about. The rule with respect to employees and union representative is somewhat different at least since this Court's decision in Babcock & Wilcox case. We're talking about employees and their rights and we're talking about the plant premises where they work and it's not a question as to whether the employees are to be given access to the premises. They have access. They're invited there. They're told that they have a duty to be there to perform their work. The only question is whether the employer can, with respect to those premises say, “You cannot do thus and so on the union question but I can have my foreman go around and do precisely, thus and so.
Felix Frankfurter: Is there any question in your mind that if employer doesn't use -- utilize its premises for discrimination, that the rules could forbid the employees from doing what is here sought to be prevented?
David E. Feller: We did not contest that, Your Honor.
Felix Frankfurter: But I mean, is there (Voice Overlap) --
David E. Feller: There is no question. Whether the employer can or not, depends upon the nature of the premises. Now, in our brief we've set forth the varying set of rules that had been evolved depending on one consideration. The Act provides that the employer cannot interfere in any way but sensibly construed that has to be accommodated on the fact that the plant's a place where production takes place. Now, the distribution rules have had a long history and we set it out in our brief of, one point the Board said that the -- an employer could not prevent the distribution of literature.
Felix Frankfurter: Let me ask you this question.
David E. Feller: But let me -- may I finish the answer to the question?
Felix Frankfurter: Well I know.
David E. Feller: As of the present moment, the Board says, and I don't think there's any serious dispute to that. That in the interest of keeping the plant clean and orderly and so getting production done, the employer can establish a rule that you can't have, hand out papers during working -- or during working hours or nonworking hours. But otherwise you can't operate a plant officially. So there's no dispute here as before that --
Felix Frankfurter: This is my question.
David E. Feller: I'm sorry.
Felix Frankfurter: That was not my question, Mr. Feller.
David E. Feller: I'm sorry Your Honor.
Felix Frankfurter: I didn't want the question to be a little pebble to be thrown into a big pond. I want to know, assuming that I think it's relevant, I may be wrong about that. You have the right to say that's irrelevant. Assuming that I may relevantly take into account the answer to my question for myself whether this conduct by the employees, as such, forget about the employer. There's no question about that, whether this conduct by the employees as such, and independently raised is relevant to the determination of this question. I would like to know, if you're capable of stating, whether this conduct could be forbidden by the Board.
David E. Feller: You mean distribution of literature, Your Honor?
Felix Frankfurter: In this -- this -- the very thing that they claim here, they have the right to do.
David E. Feller: I think that absent discrimination, the very conduct itself under the existing Board rules and we do not contest those, could be prohibited by the employer.
Felix Frankfurter: In this very case, this very conduct.
David E. Feller: Not in this context, Your Honor. I can't --
Felix Frankfurter: I'm not saying -- I'm not saying this context. Mr. Feller, you're too astute not to follow the precise limitations of my question. I'm not asking you whether you disagree with the position you're taking. I'm asking you to detach the question that is in controversy here, namely, the question of reciprocity. If you take the conduct that the employees seek to assert for themselves, not in this context as such, is that properly to be outlawed by the Board if he chooses to outlaw it?
David E. Feller: No. It is properly -- I -- it is not to be properly outlawed by the Board. I think --
Felix Frankfurter: (Voice Overlap) does the law permit the Board to say, the management can forbid that?
David E. Feller: I think the -- the law permits the Board to say, that in -- if -- if an employer outlaws this conduct that is not a violation of the Act or to put it in precisely the facts of this case, NuTone Inc, in this case, the could have prohibited the distribution of literature by employees within the plant.
Felix Frankfurter: After all the question (Voice Overlap) --
David E. Feller: Without violating the National Labor Relations Act.
Felix Frankfurter: That's all I ask, sir.
David E. Feller: But I put the proviso on it which, of course, is my case. That it can do so in the interest only of littering -- of preventing littering and that it destroys the justification for its right to do so when it itself litters the premises and does precisely the thing through its foreman that it has forbidden the employees (Voice Overlap)
Felix Frankfurter: In other words, you could show before the Board that it wouldn't litter the place and therefore they couldn't forbid it, is that it? I'm not talking about this case. Of course, you're arguing this case. I'm trying to analyze the problem and not to decide the case.
David E. Feller: Well, in an analysis of the problem, Your Honor, we -- in our brief perhaps have to greater length, discuss the whole history of this no-distribution rules because there is a problem which isn't relevant here as to whether the Board can proceed here as a general rule and say you can prohibit the distribution of literature or whether to do it on a case by case basis and that is the point of (Voice Overlap) --
Felix Frankfurter: And is it merely because of littering? Is it merely because of littering?
David E. Feller: If that has always been stated to be the reason for the Board's rule in every case in which the Board has permitted an employer to make this kind of prohibition, it'll always said, “In the interest of keeping the plant free of litter.”
Felix Frankfurter: Then it can do -- can it be done by word of mouth?
David E. Feller: The rule?
Felix Frankfurter: No.
David E. Feller: Can be done?
Felix Frankfurter: Can -- can there be dissemination, done by word of mouth so there's no question of littering done?
David E. Feller: The Board has said that if the dissemination by word of mouth is not on working time where the men's supposed to be working, the employer cannot forbid it.
Felix Frankfurter: As to the general proposition?
David E. Feller: As a general proposition.
Felix Frankfurter: Or if you say that if you -- can you -- can you prove before the Board that you'll take care of the littering problem, that you will have a fellow accompanying the -- the disseminated to pick up the pieces?
David E. Feller: I --
Felix Frankfurter: (Voice Overlap) --
David E. Feller: I don't know if anyone has ever tried that, Your Honor. We have to accept certain --
Felix Frankfurter: But even the rule (Voice Overlap) --
David E. Feller: -- general rules based on general propositions without proving in an individual case. Well, the Board at one time has lead to make you prove in the individual case the need to prevent littering, you finally said, “Well, we'll accept the general proposition that these rules are valid to prevent littering,”
Felix Frankfurter: In other words, that's -- the rule is limited to -- guarding against littering?
David E. Feller: That -- that is the purpose of the rule as --
Felix Frankfurter: That's the law. That -- that's what you regard as the limitation upon such a rule?
David E. Feller: That is correct Your Honor.
Felix Frankfurter: All right. I now understand you.
David E. Feller: As a matter of fact, I would even go further. All the rules with respect to limitation on employees as to what -- how they can communicate with each other on plant premises, all of the rules and there are quite a number of different ones depending from the nature of the premises are always premised on the proposition that the rule if valid is based upon some necessity relating to production or orderly operation of the plant.
Felix Frankfurter: An -- an employer couldn't deal or hold exclusively for the use of his employees entirely for their disposition in which so-called dissemination and talk and propaganda and (Inaudible) go on.
David E. Feller: I tried to limit myself in my original statement, Your Honor to the plant premises where the people are working. When he builds a separate hall, then you get a problem as you had in Stowe Spinning. If it's attached to the property, it may gets a little -- you get a kind of mixed question. I'm talking about -- when I say plant premises I'm talking about the places where the people work. I'm not talking about the offices which may adjoin. I'm not asking for a right --
Felix Frankfurter: (Voice Overlap)
David E. Feller: -- for the union to go into the offices or any other hall that the employer may -- I'm talking about when the men are working in the plant.
Felix Frankfurter: And I'm trying to test the legal justification of the rule.
David E. Feller: That is correct, Your Honor. And this is precisely what I think is at the heart of what -- what the Board's argument is here, Your Honor. And I think that is very important.
Speaker: (Inaudible)
David E. Feller: Well, if there is no element of littering. I -- I -- all I can say is that the Board has established recently, after a long history of trying one thing and another, that as a general rule, it will assume that a rule against littering on the plant premises. A rule against distribution is valid because of the interest in the usual case of the employer in keeping his plant free from littering. Now, what would happen in the case in which you could show either one that there was no such danger in the case?
Speaker: (Inaudible) the Woolworth case.
David E. Feller: Well, the -- in the Woolworth case that involved not the distribution of literature but oral solicitation.
Speaker: That's right.
David E. Feller: In oral solicitation, the Board again as in the littering case and it happens, there are differences and even as -- as to the distribution of literature. I suppose if this was a mining camp, the Board might say, “If you can show that there's no other way of doing it, we'll make an exception to the normal rule.” Now, the Woolworth case involves an exception to the normal rule on oral solicitation. There you have a retail store. This case comes up with Woolworth, Bonwit Teller, you name of the store. Normally, the rule is, as expressed in -- by the Board in Peyton Packing and approved by this Court, is that working time is for work. But non-working time, when the employees are having rest periods, lunch period in the plant premises, the employer can't say, ”Because you're on my property, I won't let you talk about the union.”
Felix Frankfurter: Is that on -- is that on free speech constitutional grounds?
David E. Feller: No. I think that the Board says that this --
Speaker: No -- no.
David E. Feller: -- such a rule constitute --
Speaker: No, you don't say --
David E. Feller: -- an interference with -- with the employee organization. It existed long before 8 (c) in the Act or irrespective of constitutional ground it says, “You cannot say.” I suppose there is no constitutional right for a person to get on another person's property and say what he wants there. The other person will say, “You can say it but get off my property when you do it.” It's not a constitutional question but it's an interference with the employee's right to self-organization, to say when you're in a normal place for you to be, that you can't talk about the union. Now, coming to Mr. Justice Douglas' case, the Board recognized that if you got 5 and 10 or a department store and there are sales people on the floor who may not be working at the time, it might disrupt the operation quite considerably to have them going around arguing about the union even though they weren't supposed to be working at the time. So, they evolved a special rule that in retail stores, the employer could prevent oral solicitation even on non-working time on the selling floor. This was based upon the considerations peculiar to that industry. There are whole series of rules, in different kinds of industries, and different kinds of places. But in every case, including the Department Store case, the Board has always said that they can do this if they do it in an even-handed fashion provided it's not discriminatorily enforce. There is no case until this case came along, if Your Honors please in which an employer enforced a rule, which he was presumably entitled to do in the interest of production of efficiency and at the same -- same time himself did precisely what the rule in effect.
William J. Brennan, Jr.: But Mr. Feller, suppose instead of distributing the seculars among his employees, he had read them over a loud speaker system in the plant.
David E. Feller: Well, I assume then that the employees would have had the right to themselves say, he's a liar, when they weren't working, as he said in his distributions here and his distributions here --
William J. Brennan, Jr.: No. I'm (Voice Overlap) --
David E. Feller: -- on the union people and presumably we can each talk to each other on the plant premises. Now ,we don't know if it would make a difference.
William J. Brennan, Jr.: I'm -- I'm addressing myself to this rule which you say, if the employees can't litter, he can't litter. And therefore it has to be two-way street.
David E. Feller: That's right.
William J. Brennan, Jr.: But if instead of littering, he chose to do what I've said then the litter argument rather falls, doesn't it?
David E. Feller: Well, no. I would say that the employees in that case could do precisely what he did and that is talk to each other about the very things that he talked to each other. That's the oral solicitation case and the rule and the Board's rule is that the employer cannot forbid them from doing that. And presumably, the employer has the right himself to do it on the plant premises, the say what he wants about the union and the union can say or the employees can say what they think about the employer. There's a balance there. In the oral solicitation there's a balance on the written solicitation. I want before my time expires, to get what I think is at the heart of this -- which isn't really expressed very well by the Board, I will say. It's expressed somewhat better in the Board's brief as to what the heart of the real rule here is and the real position which the Board is trying to assert, which I think, goes far beyond the requirements of this case. I think it's of tremendous significance to develop under the Law of Labor Relations and to the whole administration of the Act. And that notion is this, and the whole premise of this, what I regard is outrageous language about employer prerogative is this, is that this is the employer's plant. He owns it, his property right in the plant. Not the interest of efficient production. The fact that it's his property gives him the right to say, how that property shall be used with respect to the union question. And that absent, showing that there are other means of communication, any rules that he makes concerning how employees conduct themselves in arguing, discussing, distributing on the union question, on his premises. He can make because after all, it is his property. This is precisely the reasoning, if I may say so, that this Court used in the Babcock & Wilcox case with respect to a parking lot and with respect to nonemployee union organizers and the language which is -- Mr. Manoli read concerning the accommodation of property rights and rights of organization comes from the Babcock & Wilcox case. The Babcock & Wilcox case, the -- this Court said, "Unless you show that there's no other way to distribute literature, the employer can keep a union organizer off his parking lot and prevent that union organizer from distributing literature." And the question would be adequacies of other methods of communication.
Hugo L. Black: Did the company in that case distribute literature at the (Voice Overlap) --
William J. Brennan, Jr.: No it did not. And the Court said, “Provided that the rule does not discriminate -- and I think this is almost as an exact quote, “Provided that the rule does not discriminate against the union by permitting other distribution.” And the Court said, “The question as to non-employees is to whether there are other channels of communication open." Now, what the Board has tried to do is to say, that this is the standard to apply to employees that so long as you can't show that you can't hand out (Inaudible) outside the plant, we can prohibit you from handing them out inside the plant. The plant inside is the employer's property, that's where he distributes. Outside the plant that's public property, you can distribute. Now, this goes contrary and I think the Court of Appeals was quite correct and I've never heard it disputed. So, a very simple proposition which I think has been so fundamental to the development of this law in this field that it's never been heretofore controverted. And that is the fact that the employer owns the plant premises. Premises to which the employees had been invited and indeed ordered to come and work, does not give him the right to restrict what they say to each other, what they hand to each other. How they can communicate each other on the union question except -- that that's prima facie in interference with their efforts to organize themselves. Except as it shown either by the particular case or by certain presumptions on which the Board operates. That's the activity forbidden, interfered with, is such that would interfere with efficient production. It has never been said until the Board's brief in this case that the employer can make such restrictions with respect to employees on the plant premises because he owns the plant.
Felix Frankfurter: May I ask you this question Mr. Feller? Partly involves something that you might well refuse to answer. Could Congress by legislation enact the rule which the Court promulgated, which the Board promulgated?
David E. Feller: That's the question which I've never addressed to myself --
Felix Frankfurter: Will it --
David E. Feller: I mean, I've not --
Felix Frankfurter: May I --
David E. Feller: -- never thought about it.
Felix Frankfurter: -- state it's necessary for me to consider it in view of the breadth of implementing powers that the Congress has given the Board? I'm not saying it has substituted the Board for itself but in construing the breadth for which we recognize in a series of cases and at least in Phelps Dodge you have to consider what the breadth of remedial powers that the Board has.
David E. Feller: Well, subject to the reservation of an answer to an unanticipated question may be one that one may regret later, I would say that Congress if it repealed the National Labor Relations Act would leave the employer, I thankfully to say to his employees, "You wear red hats when you're in this --
Felix Frankfurter: (Voice Overlap) --
David E. Feller: Or say what you want or do what you want and he could do precisely, what he did here.
Felix Frankfurter: My question is not --
David E. Feller: So --
Felix Frankfurter: -- fantastic as that. My question is whether the employer may do this if he leaves opportunities for -- for argumentation elsewhere than outside of the immediate premises.
David E. Feller: Well, if -- if (Voice Overlap) --
Felix Frankfurter: That's a very different question from the record (Voice Overlap) --
David E. Feller: That would be a -- that would be a very difficult question and then we would have to -- you mean where they could constitutionally do this?
Felix Frankfurter: Well --
David E. Feller: Is that Your Honor's question?
Felix Frankfurter: -- hence my reservation in asking it, yes.Because if -- if this, as I said, when one deals with the breadth which has been urged down this Court and which I've added my share as to the breadth of remedial powers that are left with the Board to carry out policy one has a very different story and the answer for such a provision.
David E. Feller: I'm -- I'm -- I think, as an offhand answer --
Felix Frankfurter: You mean (Voice Overlap) --
David E. Feller: -- that the Board -- rather the Board -- the Board could constitutionally do this. I've never really considered that question. I have never assumed and Your Honor raised the question which I've been expecting to be raised in this case from the time it began. And I will say that your assumption that Your Honor made in question to Mr. Manoli as to the representation of the Steel Workers is not quite an adequate one in the sense that this case I think was actually the only people for the union there, when it was tried where the staff man will usually attend these things. We went before the Board actually counsel for the Steel Workers as a union only get into these cases as if they get what (Voice Overlap) --
Felix Frankfurter: I assumed you also have educated powers, Mr. Feller.
David E. Feller: Well, that's right, but they're somewhat limited, Your Honor.
Hugo L. Black: Suppose this rule instead of saying what occurred in its language (Inaudible) than is stated by the employees that no person who is in this plant by our consent shall say anything favorable to alleviate either by distributing a pamphlet or by talk but any person who's in this thing may freely criticize readily either by pamphlets, literature or -- or by speech.
David E. Feller: Well, there's no question that that would be an unfair labor practice, Your Honor.
Hugo L. Black: But what is so held? And what is the difference here?
David E. Feller: Well, the difference here is a hypothetical one only in that, that the employer prevented -- he said that -- that the employees who are against the union also couldn't distribute, I must say that. But he could get in there and get to the fight against the union (Voice Overlap) --
Hugo L. Black: (Voice Overlap). It didn't have as employees or not employees. Suppose the employer simply declares that the Board approved the rules of the employer, said no one in this plant, rightfully in his plant, shall distribute any literature favorable to alleviating. But he may be free, as he pleases, to distribute literature which criticizes labor and at the same time, no person rightfully in this plant may -- he can talk but he shall not say anything favorable to alleviating. He shall be free at all times to criticize labor.
David E. Feller: Is your question, would that be an unfair labor practice?
Hugo L. Black: Yes.
David E. Feller: I have the slightest doubt about it.
Hugo L. Black: Why -- what is the (Voice Overlap) --
David E. Feller: I don't think the Board has any doubt about it.
Hugo L. Black: What is the effect of this rule here?
David E. Feller: The effect of this rule, we contend, is exactly the same as the rule as what Your Honor set forth.
Hugo L. Black: Then why would you say, that would be an unfair labor practice?
David E. Feller: Well, this is an unfair labor practice because the Act forbids the employer to interfere with efforts of his employees to organize themselves and any restriction he makes on their communications in the place where they have a right to be, must be justified by some necessity of production, else it is an -- plain violation and is an unfair labor practice.
Hugo L. Black: Now, pursuing that --
David E. Feller: In the case, Your Honor put the distinction which the employer drew between which sides of the question you're on made it perfectly clear that the purpose of the restriction was not related to the efficiency of the production but was related to whether the employer wanted the union or not and that he is not permitted to do under the Act.
Earl Warren: And pursuing that to the other question, Mr. Justice Frankfurter asked you properly because it's highly relevant, if you think but whether conclusive or not both Congress passed the law which said that throughout the United States as people are engaged in the interstate commerce, no person in an industrial plant shall have the right to say anything, even in writing, or by the spoken word favorable to alleviate but they shall be free at all times to distribute literature or to talk against alleviating. What would you say about that (Voice Overlap)--
David E. Feller: (Voice Overlap) May I distinguish between what I think with that question and Mr. Justice -- that would clearly be unconstitutional. I wouldn't have any question about that. The question which I answered was if Congress said that employers could make rules like the one Your Honor mentioned regarding their plant property or as I try to phrase it, if it just repealed the National Labor Relations Act which I think might leave them free to make such rules offhand, I didn't think there was to be anything unconstitutional about that. Obviously, it would be unconstitutional if the Board or Congress established the rule. The question is, if Congress said that he employers can do this or not if they want to with respect to their plant property well, that would be constitutional and that I answer differently. Your Honor there -- Mr. Chief Justice, there were two questions which were answered to me which I never got -- quite got to finish. Now, I wonder whether I may have the additional time to just answer those additional questions.
Earl Warren: Briefly, yes.
David E. Feller: As briefly as I can. Now, the one question I think that was asked -- now -- now, I've -- I've -- now let's, I get off. I can't remember what -- which the question was. I was in the middle of answering. On this question of property rights, I was in the middle of -- of calling Your Honors' attention to the portion of the Court of Appeals opinion which is on page 104 of the record. In which it says that our attention has not been called to any case under the Wagner Act or its successor in which it is held, which it has been held that an employer can prohibit either solicitation or distribution of literature by employees simply because the premises are company property. And I would suggest that not only are there no such cases but all the cases including all of the cases in this Court are -- are to the contrary. Thank you.